Citation Nr: 0410510	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-21 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability, to 
include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel



INTRODUCTION

The appellant served on active duty from July 1959 to July 1971.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issue of entitlement to service connection for a back 
disability, to include as secondary to a service-connected right 
knee disability, will be addressed in the Remand portion of this 
document.


FINDINGS OF FACT

1.  In a March 1973 rating decision, the RO denied the appellant's 
claim of entitlement to service connection for a back injury and 
properly informed him; the appellant did not appeal.

2.  Evidence associated with the record since the March 1973 
rating decision is new and material and so significant that it 
must be considered along with all the evidence of record in order 
to fairly decide the merits of the claim of entitlement to service 
connection for a back disability.


CONCLUSIONS OF LAW

1.  The March 1973 rating decision denying the appellant's claim 
of entitlement to service connection for a back injury is final.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1972).

2.  Evidence received since the March 1973 rating decision is new 
and material, and the appellant's claim of entitlement to service 
connection for a back disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability was 
incurred during active service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  When a disease is first 
diagnosed after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the in-
service disease or injury."  See Pond v. West, 12 Vet. App. 341, 
346 (1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or within 
the presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to statute or 
regulation, during the applicable presumption period and (2) 
present disability from it.  Savage, 10 Vet. App. at 495.  Either 
evidence contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period may 
suffice.  Id.  

In a March 1973 rating decision, the RO denied the appellant's 
claim of entitlement to service connection for a back injury and 
properly informed him of this action; the appellant did not 
appeal.  Decisions by the RO are final unless appealed to the 
Board.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1972).

The appellant now seeks to reopen his claim of entitlement to 
service connection for a back disability.  The law and regulations 
allow for reopening a claim, even if finality has attached, if new 
and material evidence has been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

In order to determine whether new and material evidence has been 
presented, the Board looks to the last final disallowance of this 
claim.  The Board must look to the evidence added to the record 
since the March 1973 final decision.  The evidence received after 
March 1973 is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or it 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon which 
the claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.



The Board has reviewed all of the additional evidence received 
herein since the March 1973 decision and concludes that there is 
evidence both new and material as it relates to the issue of 
entitlement to service connection for a back disability, and, 
therefore, the claim is reopened.  At a November 2001 VA spine 
examination, the examiner stated, "I cannot rule out . . . that 
[the appellant] did not have an injury to his spine during his 
[1962] motor vehicle collision, which caused the degenerative 
changes of note.  Certainly, the car accident was bad enough to 
where he may have sustained an injury to his lumbar spine."  In a 
November 2002 statement, J. H., M.D. (Dr. H.), indicated that he 
treated the appellant for lower back pain.  Dr. H. opined that it 
was as likely as not that the appellant's lumbar stenosis was 
directly related to a motor vehicle accident in service in 1962.  

The report of the November 2001 VA examination and the November 
2002 statement by Dr. H. are clearly "new" evidence, because they 
were not before the RO at the time of its March 1973 decision.  
The Board also finds the evidence to be material because it 
relates to a specific element of the appellant's claim that was 
essential to the March 1973 decision.  The appellant's claim of 
entitlement to service connection was denied in March 1973 because 
there was no indication of a back injury in service.  The new 
evidence indicates that a March 1962 motor vehicle accident in 
service could have resulted in an injury to the appellant's back 
as well as an injury to his right knee.  The new evidence is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.

Accordingly, without considering whether the evidence will change 
the outcome of the claim and presuming its credibility, the Board 
concludes that new and material evidence sufficient to reopen the 
claim for service connection for a back disability has been 
submitted.  Thus, the Board reopens the claim for service 
connection for service connection for a back disability and will 
remand the claim for additional development noted below.



ORDER

New and material evidence having been submitted, the appellant's 
claim for entitlement to service connection for a back disability 
is reopened, and, to this extent, the appeal is granted.


REMAND

VA is required to provide a medical examination when such a 
decision is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 38 
U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. § 3.159(c)(4) 
(2003).  The record indicates that the appellant is currently 
treated for low back disabilities, including spinal stenosis.  The 
appellant was involved in a motor vehicle accident in March 1962 
in service.  As noted above, at a November 2001 VA spine 
examination, the examiner stated, "I cannot rule out . . . that 
[the appellant] did not have an injury to his spine during his 
[1962] motor vehicle collision, which caused the degenerative 
changes of note.  Certainly, the car accident was bad enough to 
where he may have sustained an injury to his lumbar spine."

In a November 2002 statement, Dr. H. opined that it was as likely 
as not that the appellant's lumbar stenosis was directly related 
to a motor vehicle accident in service in 1962.  The purpose of 
the November 2001 VA spine examination was to determine whether 
the appellant's current back disability was related to his 
service-connected right knee disability.  The appellant has not 
been afforded a VA examination to consider whether his current 
back disability is directly related to his military service, 
including the March 1962 accident.  The appellant should undergo a 
VA spine examination.

Accordingly, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.

1.  The RO must ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied.  This includes notifying the 
appellant (1) of the information and evidence not of record that 
is necessary to substantiate his claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the information 
and evidence that the claimant is expected to provide.  The 
appellant should also be requested to provide any evidence in his 
possession that pertains to the claim.  It is noted that the 
appellant is seeking service connection for a back disability on a 
direct basis and as secondary to his service-connected right knee 
disability.

2.  The appellant should be afforded a VA spine examination to 
determine whether the he has a current back disability that is 
related to his military service.  The claims folder, including the 
appellant's service medical records showing treatment or 
examination in March 1962, May 1965, March 1968, and June 1971; 
the examination and x-ray reports of a February 1973 VA 
examination; treatment records from J. H., M.D. (Dr. H.), dated in 
February 1994 and February 1996; the report of a November 2001 VA 
spine examination; records of VA outpatient treatment in January 
2001 and January 2002; and a November 2002 statement from Dr. H., 
should be made available to the examiner for review before the 
examination.  (The appellant's service medical records are 
contained in a brown envelope within the claims folder.)  The 
examiner should note in the examination report that the claims 
folder has been reviewed.

The examiner should express an opinion as to whether the appellant 
has a current back disability that is "due to," "more likely than 
not due to" (likelihood greater than 50%), "at least as likely as 
not due to" (50%), "less likely than not due to" (less than 50% 
likelihood), or "not due to" the appellant's military service.

The term "at least as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it means that the weight 
of medical evidence both for and against a conclusion is so evenly 
divided that it is as medically sound to find in favor of that 
conclusion as it is to find against it.  The examiner should 
provide a complete rationale for any opinion provided.

3.  After the development requested above has been completed to 
the extent possible, the RO should again review the record.  If 
the benefit sought on appeal remains denied, the appellant and his 
representative should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



